Exhibit 10.2
(ARUBA LOGO) [c07166c0716601.gif]
CONSULTING AGREEMENT
Effective August 1, 2010, Bernard Guidon (“Consultant”) and Aruba Networks, Inc.
(“Company”) agree as follows:
1. Services and Payment. Consultant agrees to undertake and complete the
Services (as defined in Exhibit A) in accordance with and on the schedule
specified in Exhibit A. As the only consideration due Consultant regarding the
subject matter of this Agreement, Company will pay Consultant in accordance with
Exhibit A.
2. Ownership; Rights; Proprietary Information; Publicity.
a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Consultant that relate to the subject matter of, or arise out of, the
Services or any Proprietary Information (as defined below) (collectively,
“Inventions”) and Consultant will promptly disclose and provide all Inventions
to Company. Consultant hereby makes all assignments necessary to accomplish the
foregoing ownership. Consultant shall further assist Company, at Company’s
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights assigned. Consultant
hereby irrevocably designates and appoints Company as its agents and
attorneys-in-fact, coupled with an interest, to act for and in Consultant’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Consultant.
b. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains that relate to Company or the business or demonstrably anticipated
business of Company or that are received by or for Company in confidence,
constitute “Proprietary Information.” Consultant will hold in confidence and not
disclose or, except in performing the Services, use any Proprietary Information.
However, Consultant shall not be obligated under this paragraph with respect to
information Consultant can document is or becomes readily publicly available
without restriction through no fault of Consultant. Upon termination and as
otherwise requested by Company, Consultant will promptly return to Company all
items and copies containing or embodying Proprietary Information, except that
Consultant may keep its personal copies of its compensation records and this
Agreement. Consultant also recognizes and agrees that Consultant has no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that Consultant’s
activity, and any files or messages, on or using any of those systems may be
monitored at any time without notice.

 

 



--------------------------------------------------------------------------------



 



c. As additional protection for Proprietary Information, Consultant agrees that
during the period over which it is to be providing Services (i) and for one year
thereafter, Consultant will not encourage or solicit any employee or consultant
of Company to leave Company for any reason and (ii) Consultant will not engage
in any activity that is in any way competitive with the business or demonstrably
anticipated business of Company, and Consultant will not assist any other person
or organization in competing or in preparing to compete with any business or
demonstrably anticipated business of Company.
d. To the extent allowed by law, Section 2.a and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. Furthermore, Consultant agrees
that notwithstanding any rights of publicity, privacy or otherwise (whether or
not statutory) anywhere in the world and without any further compensation,
Company may and is hereby authorized to use Consultant’s name in connection with
promotion of its business, products and services and to allow others to do so.
To the extent any of the foregoing is ineffective under applicable law,
Consultant hereby provides any and all ratifications and consents necessary to
accomplish the purposes of the foregoing to the extent possible. Consultant will
confirm any such ratifications and consents from time to time as requested by
Company. If any other person provides any Services (subject to Section 6
herein), Consultant will obtain the foregoing ratifications, consents and
authorizations from such person for Company’s exclusive benefit.
e. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).
3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services or any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); and, (iii) Consultant has the full
right to allow it to provide the Company with the assignments and rights
provided for herein.

 

2



--------------------------------------------------------------------------------



 



4. Termination. If either party materially breaches this Agreement, the other
party may terminate this Agreement upon five (5) days’ written notice unless the
breach is cured within the notice period. Company also may terminate this
Agreement at any time, with or without cause, upon ten (10) days’ written
notice, but, if (and only if) without cause, Company shall upon termination pay
Consultant all unpaid amounts due for Services completed prior to termination.
Sections 2 (subject to the limitations on Section 2.c stated therein) through 8
of this Agreement and any remedies for breach of this Agreement shall survive
any termination or expiration. Company may communicate such obligations to any
other (or potential) client or employer of Consultant.
5. Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor
and not an employee, agent, partner or joint venturer of Company and shall not
bind nor attempt to bind the Company to any contract. Consultant shall accept
any directions issued by the Company pertaining to the goals to be attained and
the results to be achieved but shall be solely responsible for the manner and
hours in which Services are performed under this Agreement. Consultant shall not
be eligible to participate in any of the Company’s employee benefit plans,
fringe benefit programs, stock plans, group insurance arrangements or similar
programs. Company shall not provide workers’ compensation, disability insurance,
Social Security or unemployment compensation coverage or any other statutory
benefit to Consultant. Consultant shall comply at Consultant’s expense with all
applicable provisions of workers’ compensation laws, unemployment compensation
laws, federal Social Security law, the Fair Labor Standards Act, federal, state
and local income tax laws, and all other applicable federal, state and local
laws, regulations and codes relating to terms and conditions of employment
required to be fulfilled by employers or independent contractors. Consultant
agrees to indemnify Company from any and all claims, damages, liability,
settlement, attorneys’ fees and expenses, as incurred, on account of the
foregoing or any breach of this Agreement or any other action or inaction of
Consultant. If Consultant is a corporation, it will ensure that its employees
and agents are bound in writing to Consultant’s obligations under this
Agreement.
6. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. Company may
assign its rights and obligations under this agreement in whole or part.
7. Notice. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.

 

3



--------------------------------------------------------------------------------



 



8. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be a adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement.

                      Bernard Guidon       Aruba Networks, Inc.                
      (Consultant)                
 
                   
By
  /s/ Bernard Guidon
 
      By   /s/ Alexa King
 
   
Name
  BERNARD GUIDON       Name   Alexa King    
Title
  CONSULTANT       Title   VP, General Counsel     Address 3 Allée du Gaillet
City MEYLAN
State and Zip Code 38240 FRANCE
Telephone +33 631 02 98 43
Email BRNRDGD@AOL.COM                

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A to Bernard Guidon Consulting Agreement
SERVICES
If the services are for a fixed term, state it here: two years, from August 1,
2010 until July 31, 2012.
If no fixed term is stated the term will continue until the services are
completed or the Agreement is terminated under section 4, whichever occurs
first.
Describe services:
Sales and marketing support
FEES (APPLICABLE ONLY WHERE CHECKED AND COMPLETED)
AT THE NEXT BOARD MEETING FOLLOWING THE DATE OF THIS AGREEMENT, COMPANY WILL
RECOMMEND TO THE BOARD THAT IT APPROVE A GRANT OF RESTRICTED STOCK UNITS TO
CONSULTANT WITH A TOTAL DOLLAR VALUE OF $110,000 USD, PURSUANT TO THE COMPANY’S
EQUITY AWARD GRANT POLICY (THE “POLICY”). SUCH GRANT SHALL BE PAYABLE AND FULLY
VEST ON THE DATE OF GRANT AS DETERMINED PURSUANT TO THE POLICY.
IF COMPANY HAS NOT TERMINATED THIS AGREEMENT PRIOR TO JULY 31, 2011, COMPANY
WILL RECOMMEND TO THE BOARD THAT IT APPROVE A SECOND GRANT OF RESTRICTED STOCK
UNITS TO CONSULTANT WITH A TOTAL DOLLAR VALUE OF $110,000 USD, PURSUANT TO THE
POLICY; PROVIDED, HOWEVER, THAT SUCH SECOND GRANT SHALL NOT OCCUR PRIOR TO THE
DATE FOLLOWING THE ANNIVERSARY DATE OF THE FIRST GRANT AND SHALL BE PAYABLE AND
FULLY VEST ON THE DATE OF GRANT.
Any increase in fees must be discussed with and approved in writing in advance
by the Company.

 

5